DETAILED ACTION
The following Office Action is in response to the Amendment filed on February 24, 2021 and the Examiner-Initiated Interview held on March 16, 2021.  Claims 1-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,299,793 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Concerning the “Claim Objections” section on page 6 of the Applicant’s Response filed on February 24, 2021, the amendment to claim 1 to address the minor informality has obviated the necessity of the objection to the claim.  Therefore, the objection is withdrawn.
Concerning the “Double Patenting” section on page 6 of the Applicant’s Response filed on February 24, 2021, the filing of the Terminal Disclaimer has obviated the necessity of the nonstatutory double patenting rejections.  Therefore, the rejections are withdrawn.
Concerning the “Response to claim rejections under 35 U.S.C. §112” section on page 6 of the Applicant’s Response filed on February 24, 2021, with regards to the rejection of claims 4 and 12, the amendment to the claims to address the issues of indefiniteness has obviated the necessity of the rejection to the claims under 35 U.S.C. §112(b).  Therefore, the rejections are withdrawn.

Response to Arguments
Concerning the “Response to claim rejections under 35 U.S.C. §112” section on page 7 of the Applicant’s Response filed on February 24, 2021, the applicant’s arguments with regards to the rejection of claims 9 and 21 have been fully considered, and they are persuasive.  The applicant argues that claims 9 and 21 are narrower in scope than independent claim 1, the narrower scope provided by the positive recitation of the anchor driver, therein making the claims proper, and the examiner agrees.  Upon further consideration, there is no issue of indefiniteness and the scope of the claims are clearly defined.  Therefore, the rejections are withdrawn.
Concerning the “Response to claim rejections under 35 U.S.C. §102” section on pages 8-11 of the Applicant’s Response filed on February 24, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the Examiner’s Amendment discussed below.  In view of the Examiner’s Amendment, the rejections of the claims under 35 U.S.C. §102(a)(1) are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Richardson on March 16, 2021.

The application has been amended as follows: 

IN THE CLAIMS:



Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claim.  The closest art of record are the Kimura and Garcia references.  The Kimura reference teaches an apparatus that may broadly be interpreted as reading on the limitations of the independent claim; however, if the jaws of the device are broadly interpreted as “the retaining member”, the retaining member may not be interpreted as having “a retaining state in which the retaining member is configured to retain the tissue anchor in the anchor-storage zone while engaging a proximal surface of the tissue anchor” given the jaws are attached to a distal portion of what is interpreted as the tissue anchor.  The Garcia reference teaches an apparatus for use with an anchor driver similar to that of the claimed invention, but does not teach the retaining member having “a retaining state in which the retaining member is configured to retain the tissue anchor in the anchor-storage zone while engaging a proximal surface of the tissue anchor” and being “configured to move away from the retaining state in response to a proximally-directed force”.  The retaining member of the Garcia reference engages a proximal surface of the tissue anchor in a retaining state (Figure 3; 62) but is not configured to move away from the retaining state in response to a proximally directed-force but rather must be moved laterally by the introduction of the anchor driver.  Even if the state as shown in Figure 4 of the reference is broadly interpreted as the retaining state, the retaining member does not engage a proximal surface of the tissue anchor in this state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/16/2021